Continental Homes of Texas,
                                                                                 /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 23, 2015

                                      No. 04-15-00571-CV

        THE CITY OF HELOTES, Tom Schoolcraft, Rick Schroder and Ernest Cruz,
                                Appellants

                                                v.

                         CONTINENTAL HOMES OF TEXAS, L.P.,
                                     Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18405
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        The City of Helotes, Tom Schoolcraft, Rick Schroder, and Ernest Cruz (“appellants”)
appeal a judgment signed June 15, 2015. Although the clerk’s record filed with this court
contains a docketing statement that indicates a motion for new trial might have been filed on July
14, 2015, the clerk’s record does not include a timely motion that would have extended the
appellate timetable. See TEX. R. CIV. P. 329b(g); TEX. R. APP. P. 26.1(a). Thus, the notice of
appeal was due July 16, 2015, or a motion for extension of time to file the notice of appeal was
due fifteen days later on August 3, 2015. See TEX. R. APP. P. 26.1, 26.3. Appellants did not file a
timely notice of appeal or a motion for extension of time to file the notice of appeal. However,
on September 11, 2015, appellants filed a notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 615 (1997) (construing the predecessor to Rule 26). But “once the
period for granting a motion for extension of time under Rule [26.3] has passed, a party can no
longer invoke the appellate court’s jurisdiction.” Id.

       We therefore order a response due by October 29, showing cause why this appeal should
not be dismissed for lack of jurisdiction. If appellants fail to satisfactorily respond within the
time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(a), (c). Appellants have the
burden to request the trial court clerk prepare a supplemental clerk’s record containing all
necessary pleadings and orders to establish this court’s jurisdiction. Appellants must file a copy
of any such request with this court.

       All deadlines in this matter are suspended until further order of the court.



                                                     ___________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court